Case 2:20-cv-13264-GAD-APP ECF No. 20, PageID.126 Filed 08/26/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARK HOFFMAN,

             Plaintiff,                        Case No. 2:20-cv-13264
                                               District Judge Gershwin A. Drain
v.                                             Magistrate Judge Anthony P. Patti

JOHN HEMINGWAY, et al.,

           Defendants.
___________________________________/

             ORDER DENYING WITHOUT PREJUDICE
       PLAINTIFF’S MOTION FOR APPOINTMENT OF COUNSEL
                          (ECF No. 15)

      A.     Background

      Plaintiff Mark Hoffman, proceeding in forma pauperis (ECF Nos. 2, 4), is

currently incarcerated at the Milan Federal Correctional Institution (FCI Milan).

See https://www.bop.gov/inmateloc/. On December 4, 2020, he filed the instant

action against five Defendants, claiming Eighth Amendment violations related to a

slip and fall at FCI Milan. (ECF No. 1.)

      Judge Drain referred this case to me for all pretrial matters on July 21, 2021.

(ECF No. 16.)

      B.     Instant Motion

      Currently before the Court is Plaintiff’s April 22, 2021 motion for

appointment of counsel. (ECF No. 15.) As a preliminary matter, the Court does
Case 2:20-cv-13264-GAD-APP ECF No. 20, PageID.127 Filed 08/26/21 Page 2 of 5




not have the authority to appoint a private attorney for Plaintiff in this civil matter.

Proceedings in forma pauperis are governed by 28 U.S.C. § 1915, which provides

that “[t]he court may request an attorney to represent any person unable to afford

counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added). However, even if the

circumstances of Plaintiff’s case convinced the Court to engage in such a search,

“[t]here is no right to recruitment of counsel in federal civil litigation, but a district

court has discretion to recruit counsel under 28 U.S.C. § 1915(e)(1).” Dewitt v.

Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 2014) (emphasis added); see also Olson

v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014) (“Congress hasn’t provided lawyers

for indigent prisoners; instead it gave district courts discretion to ask lawyers to

volunteer their services in some cases.”). The appointment of counsel in a civil

case, therefore, “is a privilege and not a right.” Childs v. Pellegrin, 822 F.2d 1382,

1384 (6th Cir. 1987) (internal quotation and citation omitted).

      The Supreme Court has held that there is a presumption that “an indigent

litigant has a right to appointed counsel only when, if he loses, he may be deprived

of his physical liberty.” Lassiter v. Dep’t of Social Servs., 452 U.S. 18, 26-27

(1981). With respect to prisoner civil rights cases in particular, the Court of

Appeals for the Sixth Circuit has held that “there is no right to counsel . . . . The

appointment of counsel in a civil proceeding is justified only by exceptional

circumstances.” Bennett v. Smith, 110 F. App’x 633, 635 (6th Cir. 2004) (citations


                                            2
Case 2:20-cv-13264-GAD-APP ECF No. 20, PageID.128 Filed 08/26/21 Page 3 of 5




omitted).1 Accordingly, although the Court has the statutory authority to request

counsel for pro se plaintiffs in civil cases under 28 U.S.C. § 1915(e), the exercise

of authority is limited to exceptional circumstances.

      In evaluating a matter for “exceptional circumstances,” a court should

consider: (1) the probable merits of the claims, (2) the nature of the case, (3) the

complexity of the legal and factual issues raised, and (4) the ability of the litigant

to represent him or herself. Lince v. Youngert, 136 F. App’x 779, 782 (6th Cir.

2005); Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003); Lavado v. Keohane,

992 F.2d 601, 605-06 (6th Cir. 1993).

      C.     Analysis

      In support of his motion, Plaintiff states only:

      Due to the Nation Emergency Lockdown of the prison for coronavirus
      thats still is on going. Results in the lack of resour[c]es such as law
      books, law clercks [sic], copy machines, and typewriters Etc. and
      inexper[i]ence. Wherefore, for the above reasons, Plaintiff
      respectfully requests this court grant this motion to appoint Plaintiff
      counsel.

(ECF No. 15, PageID.119) (formatted.) Applying the foregoing authority, Plaintiff

has not described any exceptional circumstances to justify a request for

appointment of counsel at this time.



1
 As noted above, although some of the case law colloquially discusses the Court’s
“appointment” of counsel in prisoner rights cases, under 28 U.S.C. § 1915, the
Court may only request that an attorney represent an indigent plaintiff.
                                           3
Case 2:20-cv-13264-GAD-APP ECF No. 20, PageID.129 Filed 08/26/21 Page 4 of 5




      First, although Plaintiff asserts that he lacks experience, he has already

illustrated his ability to articulate and adequately communicate his requests to the

Court. His motion for appointment of counsel, although quite brief, is organized

and clearly states his position. Thus, he seems quite capable of presenting his case

and representing himself. And Plaintiff sought and was granted leave to proceed in

forma pauperis. (ECF Nos. 2, 4.)

      Second, although the Court recognizes the current difficulties associated

with the COVID-19 pandemic, these difficulties apply to nearly every pro se

prisoner proceeding in forma pauperis, and do not constitute exceptional

circumstances. Further, Plaintiff’s case, in which he alleges Eighth Amendment

violations associated with a slip and fall (ECF No. 1, PageID.4-15), does not

present unusually complex issues.

      Finally, due to the limited number of pro bono counsel who are willing and

available and the large number of prisoners who would like the help of volunteer

attorney services, the Court generally waits to seek pro bono counsel until the

dispositive motion deadline has passed and/or any of a plaintiff’s claims survive

dispositive motion practice. Here, no scheduling order has been entered, but

Defendants filed a motion to dismiss on April 6, 2021, and the Court has not yet

ruled on that motion. Thus, seeking pro bono counsel at this stage of litigation

would be premature.


                                          4
Case 2:20-cv-13264-GAD-APP ECF No. 20, PageID.130 Filed 08/26/21 Page 5 of 5




      D.     Order

      Upon consideration, Plaintiff’s April 22, 2021 motion for appointment of

counsel (ECF No. 15) is DENIED WITHOUT PREJUDICE. Plaintiff may

petition the Court for the recruitment of pro bono counsel if this case survives

dispositive motion practice, proceeds to trial, or other circumstances demonstrate

such a need in the future.

      If and when appropriate, the Court will set discovery and dispositive motion

deadlines by entry of a scheduling order, under separate cover.

      IT IS SO ORDERED.

Dated: August, 2020                    ________________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          5
